DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement

3.    The information disclosure statement (IDS) submitted on 8/30/19; 12/18/19; 8/31/20, the information disclosure statement was considered by initialing the PTO Form 1449.
Drawings
4. The Examiner has approved drawings filed on 8/30/19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is “marking module”, “face occlusion analysis module”, “body distribution analysis module”, in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 8  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8  of copending Application No. 16/557,584 and claims  1, 2, 12 of copending Application No. 16/557,524. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are narrower than the pending claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6 – 8, are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Chen et al., (US PGPUB NO.20190122039 A1), Listed in IDS filed on 8/31/20.
As to claim 1, Chen discloses an image detection method for selecting a representative image of a user (abstract), 2comprising: 
 3obtaining a plurality of images of the user (fig 5A, step S502 obtaining serval image of the user on the bed);  
4obtaining a plurality of feature parameters of the plurality of images (fig 5 B, step S514, determine feature parameter of the user);  

8determining a plurality of feature vectors and performing a body distribution 9analysis on the plurality of images according to the plurality of feature 10vectors to determine a body position and a position type of the user  ( note, detecting feature parameter comprises face, skin color or any facial feature of the user (par. 0006). Color by definition is a vector in 3D space, also face features are vectors. determines whether the feature parameter of the user is detected or not. In step S214, if the feature parameter of the user is not detected, step S202 will be executed again so that the sensor 500 obtains other images of the user. If the feature parameter of the user is detected, step S216 will be executed. In step S216, the feature matching analysis is performed by the processor 200. Specifically, the processor 200 performs the matching analysis on the feature parameters by utilizing the body feature such as the sketch, figure or skin color of the user, and by utilizing the moving object detection method of background subtraction, the algorithm for detecting body feature (such as Open CV algorithm) (par 0026) . By utilizing the arrangement of the four sub-detection regions R1. about . R4, the processor 200 could detect the distribution and changing of the user body on the four sub-detection regions R1. about. R4 to determine the moving tendency of the user (such as the lateral recumbent position or the getting-up position) (par. 0029).  In addition, the feature parameter of the face or any facial feature of the user is determined, and the feature matching analysis is performed for the images based on the feature parameter to determine the posture of user (par. 0047);  and  

As to claim 4,  Chen discloses the  image 1 detection method as claimed in claim 3, further comprising:  2setting a predetermined number of position types;  3in response to determining that the plurality of images clearly show the user's  face, determining the position type to which each of the plurality of 24 images belongs according to the plurality of feature vectors and the result 6 of the body distribution analysis ( note, detecting feature parameter comprises face, skin color or any facial feature of the user (par. 0006). Color by definition is a vector in 3D space, also face features are vectors. Determines whether the feature parameter of the user is detected or not. In step S214, if the feature parameter of the user is not detected, step S202 will be executed again so that the sensor 500 obtains other images of the user. If the feature parameter of the user is detected, step S216 will be executed. In step S216, the feature matching analysis is performed by the processor 200. Specifically, the processor 200 performs the matching analysis on the feature parameters by utilizing the body feature such as the sketch, figure or skin color of the user, and by utilizing the moving object detection method of background subtraction, the algorithm for detecting body feature (such as Open CV algorithm) (par 0026) . By utilizing the arrangement of the four sub-detection regions R1. about . R4, the processor 200 could detect the distribution and changing of the user body on the four sub-detection regions R1. about. R4 to determine the moving tendency of the user (such as the lateral recumbent position or the getting-up position) (par. 0029).  In addition, the feature parameter of the face or any facial feature of the 
As to claim 6, Chen discloses the 1 image detection method, further comprising:  2periodically selecting a representative image for each position type (see para 29, 30); and 3transmitting each of the selected representative images to the user's family (see para 23, 47).
As to claim 7, Chen discloses the 1 image detection method further comprising:  2marking the plurality of feature parameters in the plurality of images;  3calculating detection results of the plurality of feature parameters in each of the 4plurality of images; and  5according to on the detection results of the plurality of feature parameters, 6performing the body distribution analysis and the face occlusion analysis 7on the plurality of images to determine the position of the user ( note, detecting feature parameter comprises face, skin color or any facial feature of the user (par. 0006). Color by definition is a vector in 3D space, also face features are vectors. Determines whether the feature parameter of the user is detected or not. In step S214, if the feature parameter of the user is not detected, step S202 will be executed again so that the sensor 500 obtains other images of the user. If the feature parameter of the user is detected, step S216 will be executed. In step S216, the feature matching analysis is performed by the processor 200. Specifically, the processor 200 performs the matching analysis on the feature parameters by utilizing the body feature such as the sketch, figure or skin color of the user, and by utilizing the moving object detection method of background subtraction, the algorithm for detecting body feature (such as Open CV algorithm) (par 0026) . By utilizing the arrangement of the four sub-detection regions 
Regarding claim 8, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 1.

Claim Rejections - 35 USC § 103
8. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 10 is rejected under 35 U.S.C. 103 as being unpatentable  by Chen et al., (US PGPUB NO.20190122039 A1) as  applied to above claims 1, 4, 6  – 8,  
Regarding claim 2, Chen teaches the image detection method as claimed in claim 2, wherein the plurality of 2feature parameters comprise the user's trunk, face, head, eyes, nose, mouth, ears, hands, 3feet, and a distance between center of the face and center of the head (see para 0026).  
Chen teaches any one of the facial features can be used but fails to expressly teach the facial features are eyes, nose and mouth.
However, in the same field of facial detection, Bhatnagar teaches various facials features are used to determine a face. See para [0031], For example, the facial age estimator 252 can identify certain facial landmarks (e.g., eyes, nose, chin, top of head, etc.) in the image 124. Upon identifying the facial landmarks, the facial age estimator 252 can compute various distances between the landmarks.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s facial features to be the various facial parts to improve the accuracy of the determination.
As to claim 5, Chen discloses the image detection method as claimed further comprising: among the images belonging to the determined position type (see para 53), selecting the image in which the distance between the center of the face (see para 23) and the center of the head is the smallest (see para 25) as a representative image for the determined position type (see para 31, 44, 54).

Allowable Subject Matter
Claims 3, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
               


                    Other prior art cited 
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPUB NO. 20190392564; 20170169112; 20180158246.













Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C CHAWAN whose telephone number is. 571-272-7446. The examiner can normally be reached on M- F 8 am -5.00 pm Flex pm EST and every Friday work from home. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Sheela C Chawan/
Primary Examiner, Art Unit 2669